Title: To James Madison from Edward Carrington, 25 June 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,New York June 25. 88
I was honoured with your favor of the 13th. Instant. I hope the Kentucky Members must have seen that all the objections which have been brought forward by the Antifederalists, upon the ground of the Mississippi are fallacious. Mr. Brown, our Colleague from that Country, is fully convinced of this, and has written to that purpose, to some of the Gentlemen who are attending in convention. I should suppose that his opinion must have weight, as he is zealously attentive to the Interests of the Western settlers.
But little discovery has yet been made of the turn likely to be given to the business in the Convention of New York. The inclosed papers contain the Speeches of the Chancellor for, and of Mr. Lansing against the constitution. Were an Assembly collected disposed to profit by discussion, I would not wish a better advocate for the adoption than Mr. Lansing. Present me to my Freinds & beleive me to be, with great sincerity Yr. Freind & Hl St.
Ed. Carrington
